MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral                                       FILED
estoppel, or the law of the case.                                        Oct 31 2017, 8:55 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEES
Steven Knecht                                            George G. Ponton
Vonderheide & Knecht, P.C.                               Frankfort, Indiana
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re: The Adoption of C.G.C.,                           October 31, 2017
                                                         Court of Appeals Case No.
M.T.,                                                    12A02-1607-AD-1759
Appellant-Respondent,                                    Appeal from the Clinton Circuit
                                                         Court
        v.                                               The Honorable Bradley K. Mohler,
                                                         Judge
C.C. and S.C.,                                           Trial Court Cause No.
Appellees-Petitioners.                                   12C01-1505-AD-7




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 12A02-1607-AD-1759 | October 31, 2017           Page 1 of 7
                                          Case Summary
[1]   On May 27, 2015, Appellees-Petitioners C.C. and S.C. (collectively, “the

      Appellees”) filed a petition to adopt C.G.C. On May 14, 2016, Appellees filed

      a motion for summary judgment, requesting that the trial court find that

      Appellant-Respondent M.T. had given his irrevocable implied consent to the

      adoption by failing to register with the Putative Father Registry (“the Registry”)

      as required by Statute. Following a hearing on the Appellees’ motion, the trial

      court granted summary judgment in favor of the Appellees. M.T. appeals from

      this order, arguing that the trial court erred in doing so. Concluding otherwise,

      we affirm.



                            Facts and Procedural History
[2]   C.G.C. was born on April 8, 2013. O.C. is the biological mother of C.G.C. It

      is believed that M.T. is the biological father of C.G.C., but M.T. has never

      established paternity or registered as C.G.C.’s putative father.


[3]   C.G.C. tested positive for opiates at birth and was removed from O.C.’s care.

      C.G.C. was placed with the Appellees in September of 2013. They became

      C.G.C.’s legal guardians on June 23, 2014. On May 27, 2015, Appellees filed a

      petition to adopt C.G.C. Appellees subsequently filed a motion for summary

      judgment, requesting that the trial court find that M.T. had given his

      irrevocable implied consent to the adoption by failing to register with the

      Registry as required by Statute. Following a hearing on the Appellees’ motion,


      Court of Appeals of Indiana | Memorandum Decision 12A02-1607-AD-1759 | October 31, 2017   Page 2 of 7
      the trial court granted summary judgment in favor of the Appellees. This

      appeal follows.



                                 Discussion and Decision1
                           I. Overview of Relevant Authority
                                       A. Standard of Review
[4]           Summary judgment is appropriate only where no genuine issues
              of material fact exist, and the moving party is entitled to
              judgment as a matter of law. Ind. Trial Rule 56(C); Settles v.
              Leslie, 701 N.E.2d 849, 852 (Ind. Ct. App. 1998). Genuine issues
              of material fact exist where facts concerning an issue which
              would dispose of the litigation are in dispute. Settles, 701 N.E.2d
              at 852. The moving party has the initial burden of
              demonstrating, prima facie, the absence of genuine issues of
              material fact. Id. If the moving party does so, the burden then
              falls upon the non-moving party to identify a factual dispute
              which would preclude summary judgment. Id. Upon appeal of a
              grant of summary judgment, we apply the same standard as the
              trial court, resolving any factual disputes or conflicting inferences
              in favor of the non-moving party. Id. We consider only those
              portions of the record specifically designated to the trial court.
              Id. Upon appeal, the non-moving party bears the burden of
              persuasion and must specifically point to the disputed material
              facts and the designated evidence pertaining thereto. Id. We will
              liberally construe the designated evidence in favor of the non-
              movant, so that he is not improperly denied his day in court. Id.



      1
        We note that our review of the instant matter was initially hindered because the Table of Contents filed
      with Appellant’s Appendix is inaccurate as it contains the wrong caption and does not correctly reflect the
      documents contained therein. We remind M.T.’s counsel that one should exercise caution when submitting
      documents to the court to make sure that such submissions are accurate.

      Court of Appeals of Indiana | Memorandum Decision 12A02-1607-AD-1759 | October 31, 2017          Page 3 of 7
              Nevertheless, we will not become an advocate for a party, and
              the trial court’s entry of summary judgment will be affirmed if it
              may be sustained upon any theory or basis found in the
              evidentiary material designated to the trial court. Id.


      Meisenhelder v. Zipp Exp., Inc., 788 N.E.2d 924, 926-27 (Ind. Ct. App. 2003).


                              B. The Putative Father Registry
[5]   Indiana established the Putative Father Registry (the “Registry”) in 1994. In re

      Adoption of K.G.B., 18 N.E.3d 292, 296 (Ind. Ct. App. 2014) (citing In re

      Paternity of G.W., 983 N.E.2d 1193, 1196 (Ind. Ct. App. 2013)). Statutes

      governing registration on the Registry apply to a putative father whenever:


              (1) an adoption under IC 31-19-2 has been or may be filed
              regarding a child who may have been conceived by the putative
              father; and
              (2) on or before the date the child’s mother executes a consent to
              the child’s adoption, the child’s mother has not disclosed the
              name or address, or both, of the putative father to the attorney or
              agency that is arranging the child’s adoption.


      Ind. Code § 31-19-5-1(a). However, the statutes governing registration on the

      Registry do not apply “if, on or before the date the child’s mother executes a

      consent to the child’s adoption, the child’s mother discloses the name and

      address of the putative father to the attorney or agency that is arranging the

      child’s adoption.” Ind. Code § 31-19-5-1(b).


              If, on or before the date the mother of a child executes a consent
              to the child’s adoption, the mother does not disclose to an
              attorney or agency that:

      Court of Appeals of Indiana | Memorandum Decision 12A02-1607-AD-1759 | October 31, 2017   Page 4 of 7
                      (1) is arranging; or
                      (2) may arrange;
              an adoption of the child the name or address, or both, of the putative
              father of the child, the putative father must register under this
              chapter to entitle the putative father to notice of the child’s
              adoption.


      Ind. Code § 31-19-5-5 (emphasis added). To be entitled to notice of an

      adoption, a putative father must register with the Registry no later than:


              (1) thirty (30) days after the child’s birth; or

              (2) the earlier of the date of the filing of a petition for the:
                     (A) child’s adoption; or
                     (B) termination of the parent-child relationship
                     between the child and the child’s mother;
              whichever occurs later.


      Ind. Code § 31-19-5-12(a). “A putative father who fails to register within the

      period specified by [Indiana Code section 31-19-5-12(a)] waives notice of an

      adoption proceeding. The putative father’s waiver under this section constitutes

      an irrevocably implied consent to the child’s adoption.” Ind. Code § 31-19-5-18

      (emphasis added). Further, a person whose consent to adoption is irrevocably

      implied “may not contest the adoption or the validity of the person’s implied

      consent to the adoption.” Ind. Code § 31-19-9-19.


                                              II. Analysis
[6]   In filing their motion for summary judgment, the Appellees requested the trial

      court to rule that M.T. had given his irrevocable implied consent to the

      adoption by failing to timely register with the Registry. The trial court granted
      Court of Appeals of Indiana | Memorandum Decision 12A02-1607-AD-1759 | October 31, 2017   Page 5 of 7
      the Appellees’ motion for summary judgment after the Appellees designated

      evidence that M.T. had failed to either register with the Registry or establish

      paternity of C.G.C.


[7]   M.T. contends that the trial court erred in granting the Appellees’ motion for

      summary judgment. In making this contention, M.T. argues that the statutes

      requiring registration on the putative father registry did not apply to him

      because (1) Mother did not consent to the adoption and (2) Mother provided

      Appellees’ counsel with his name and address. M.T., however, did not raise

      these arguments below and failed to designate any materials before the trial

      court to substantiate these factual claims.


[8]   In reviewing an award of summary judgment, we consider only those materials

      designated before the trial court. See Meisenhelder, 788 N.E.2d at 926-27. The

      Appellees designated materials before the trial court to support their assertion

      that M.T. was required to register with the Registry. They also designated

      materials before the trial court establishing that M.T. failed to do so. M.T. did

      not designate any materials to counter the Appellees’ designated materials. In

      fact, he merely responded to the Appellees’ submission of the designated

      materials by stating the following: “1. That the Father, [M.T.], has advised his

      counsel to take no further action and spend no additional time in responding to

      Petitioners’ Motion for Summary Judgment[.]” Appellant’s App. Vol. II, p. 53.

      Thus, given the record before us on appeal, we cannot say that the trial court

      erred by granting summary judgment in favor of the Appellees.



      Court of Appeals of Indiana | Memorandum Decision 12A02-1607-AD-1759 | October 31, 2017   Page 6 of 7
[9]   The judgment of the trial court is affirmed.


      May, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 12A02-1607-AD-1759 | October 31, 2017   Page 7 of 7